United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3534
                        ___________________________

                                 Harley Dean Meyer

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   Thomas Haeg, Hennepin County Referee, in his official capacity; Stephen C.
Aldrich, Hennepin County District Judge, in his official capacity; Virginia Ekola,
Attorney, in her official capacity as an officer of Hennepin County District Court;
    David Gronbeck, Attorney, in his official capacity as an officer of Hennepin
  County District Court; Marilyn Kaman, Hennepin County District Judge, in her
official capacity; Sara Burmeister, Oak Creek High School Superintendent, in her
 official capacity; Michael Read, Oak Creek High School Principal, in his official
 capacity; Dean Maus, Referree, in his official capacity; Jamie L. Anderson, State
   of Minnesota Judge, in her official capacity; Colleen A. Harris-Pearson; Allan
 Lindsay; Diane Lindsay; J. Does 1 and 2, in their official capacities (4th Judicial
 District); HealthPartners; Yuma Union High School District; James T. Swenson,
 Hennepin County 4th Judicial District Judge; Marybeth Dorn, Hennepin County
Referee; Judge Lucy A. Wieland, in her official capacity; Judge Denise D. Reilly,
in her official capacity; Judge Douglas L. Richards, in his official capacity; Judge
Edward Toussaint, in his official capacity; Judge Charles A. Porter, in his official
  capacity; Judge Kevin G. Ross, in his official capacity; Marnette Hoisve, in her
  official capacity; Dr. Michael Fuhrman, of HealthPartners; Dr. Sonia Mosch, of
 HealthPartners; Janey Nelson, Mound Psychological Services; Jean Peterson, in
   her official capacity; Dr. John Prybl, of HealthPartners; J. Doe 3, (4th Judicial
     District - Court Administrator), in his or her official capacity; J. Does 4-8,
     (Hennepin County), in their official capacities; J. Does 9 and 21, (State of
   Minnesota), in their official capacities; J. Does 10, 20 and 40, (HHS-Regional
  Office), in their official capacities; J. Doe 11, (State Department), in his or her
 official capacity; J. Does 12 and 13, (US Bank); J. Does 14, 15 and 16, (Arizona
   Department of Economic Security Division of Support Enforcement), in their
 official capacities; J. Doe 17, (Yuma Union School District), in his or her official
  capacity; J. Doe 18, (IRS), in his or her official capacity; J. Doe 19, (Wells Fargo
   Bank); J. Does 22-28, (State of Minnesota - Minnesota Supreme Court), in their
official capacities; J. Doe 31, (State Auditor). in his or her official capacity; J. Doe
    32, (Minnesota DHS Auditor), in his or her official capacity; J. Doe 33, (HHS
   auditor from regional office), in his or her official capacity; J. Doe 34, (State of
    Minnesota - executive policy maker), in his or her official capacity; J. Doe 35,
 (Non-Government Agency); J. Doe 36, (Unknown Company); J. Doe 38, (State of
 Minnesota), in his or her official capacity; J. Doe 39, (Non-Government Agency),
in his or her official capacity; J. Doe 47, (State of Minnesota?/Hennepin County?),
in his or her official capacity; J. Does 53-82; J. Does 83-91, in their official capacities

                        lllllllllllllllllllllDefendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: February 5, 2019
                               Filed: March 28, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Harley Meyer appeals the following district court’s1 dismissal of his claims
against numerous defendants, and grant of summary judgment against the remaining


      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                           -2-
defendants. Having carefully reviewed the record and the parties’ arguments on
appeal, we agree with the district court’s well-reasoned decisions. See Montin v.
Moore, 846 F.3d 289, 292 (8th Cir. 2017) (de novo review of Fed. R. Civ. P. 12(b)
dismissal); Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (de novo review
of summary judgment order). We also find no abuse of discretion in the district
court’s denial of Meyer’s motions for joinder, for counsel, for leave to amend his
complaint, to exclude evidence, and for relief under Federal Rule of Civil Procedure
60. See Int’l Bhd. of Teamsters v. Commercial Warehouse Co., 84 F.3d 299, 302 (8th
Cir. 1996) (joinder); Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 224
(8th Cir. 1994) (leave to amend complaint); Phillips v. Jasper Cty. Jail, 437 F.3d 791,
794 (8th Cir. 2006) (appointment of counsel in civil cases); Vasquez v. Colores, 648
F.3d 648, 652 (8th Cir. 2011) (evidentiary rulings); Jones v. Swanson, 512 F.3d 1045,
1048 (8th Cir. 2008) (Rule 60(b) motion).

     Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We also deny
Meyer’s appellate motions.
                     ______________________________




                                         -3-